Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed May 7th, 2021, with respect to the rejection of Claims 1 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claims 1 and 17 under 35 U.S.C. 103 has been withdrawn.
Specifically, Applicant amended previously presented Claim 9 and its intervening claims into Claim 1. Applicant argues that Spangler cannot be used to teach the limitations of previously presented Claim 9, asserting 
“what Spangler is discussing is the forward and aft hooks on the blade outer air seal and the forward and aft hooks on element 50 which the Examiner reads as an "attachment block" are circumferentially offset to allow circumferential locking. Spangler does not support modifying the hooks on the casing which mounts the structure the Examiner is calling an attachment block. In addition, claim 1 has been amended to recite that the forward case mount hooks on the attachment blocks are offset relative to the aft hooks on the static casing such that the forward case mount hooks can move axially intermediate the aft hooks on the static casing. Spangler does not discuss anything with regard to hooks on the static casing, but even with regard to the blade outer air seal and element 50 the Examiner is reading as an attachment block there is no such description of hooks on the two elements”.

Examiner agrees with Applicant that Spangler does not discuss the casing hooks being circumferentially offset, but rather discusses the BOAS hooks being offset. Examiner agrees with Applicant that Spangler therefore does not support modifying the casing hooks to be circumferentially offset. While Spangler provides motivation for modifying the BOAS hooks, using the same motivation for the casing hooks would be 
Claim 17 has been amended similarly, with Applicant again arguing that
“Spangler does not have axial movement, but rather has circumferential movement. Moreover, Spangler does not discuss anything with regard to any hooks on the static casing. In addition, paragraph [0026] of Spangler only states that the hooks on each of the blade outer air seal and the element 50 the Examiner is reading as an attachment block are circumferentially segmented. There is nothing with regard to the location of the forward and aft hooks on the attachment block relative to forward and aft mount hooks on a casing”

	Examiner agrees with Applicant’s arguments for similar reasons as above, namely that Spangler does not provide motivation for having circumferentially offset casing hooks, and therefore is silent to the movement steps as claimed. Therefore, the rejection of Claim 17 under 35 U.S.C. 103 is withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799